Court of Appeals
                            Sixth Appellate District of Texas

                                   JUDGMENT


Ex parte Zachary Pistolis                             Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-18-00169-CR                                    16F0489-202).      Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
                                                      Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Zachary Pistolis, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED OCTOBER 31, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk